Citation Nr: 0113928	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-20 780	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for a low back 
disorder, to include arthritis.  

3.  Entitlement to service connection for residuals of cold 
injury to the right foot.  

4.  Entitlement to service connection for residuals of cold 
injury to the left foot.  

5.  Entitlement to service connection for residuals of cold 
injury to the right hand.

6.  Entitlement to service connection for residuals of cold 
injury to the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.  This appeal arises from December 1999 and April 2000 
rating decisions, which denied a claim of entitlement to 
service connection for defective hearing, denied a claim of 
entitlement to service connection for arthritis of the spine, 
denied a claim of entitlement to service connection for 
residuals of cold injury to the feet, and denied a claim of 
entitlement to service connection for residuals of cold 
injury to the hands.  The evidence of record indicates that, 
with regard to the veteran's back, his complaints and 
treatment have focused on his low back.  Therefore, the issue 
as to his back is listed as shown on the preceding page.  
Additionally, because the veteran has not been accorded a VA 
examination to evaluate the nature of the cold injuries to 
his feet and hands, the claims with regard to his feet and 
hands are listed as shown on the preceding page.  


REMAND

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants in developing their claims for VA 
benefits.  This law also eliminates the concept of a well-
grounded claim (which was the basis for the RO's denial of 
the veteran's claims in this case).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the claim of entitlement to service connection 
for bilateral defective hearing, the veteran contends, in 
effect, that he sustained acoustic trauma during service, and 
that this acoustic trauma resulted in his current defective 
hearing.  The claims folder includes the veteran's "Enlisted 
Record and Report of Separation/Honorable Discharge"; which 
shows that his military occupational specialty was cannoneer.  
His military discharge certificate reveals that the veteran 
was assigned to a field artillery battery at the time of his 
separation from service.  

The claims folder contains several reports of audiometric 
evaluation of the veteran by George F. Evans, M.A., an 
audiologist with Camp Hearing Aid Center, in Parkersburg, 
West Virginia.  The audiometric evaluation reports do not 
contain narrative assessments of the veteran's hearing 
acuity, but in a written statement dated in December 1999, 
the veteran indicated that he currently wears hearing aids.  
Despite the veteran's military duty assignment as a cannoneer 
in a field artillery battery and evidence that he may 
currently have defective hearing, he has not been accorded a 
VA examination to confirm the existence of current defective 
hearing, and to determine the etiology of such disorder.  
Given the foregoing and the VCAA, the Board concludes that 
further development as to the claim of entitlement to service 
connection for bilateral defective hearing is required.  

With regard to the claim of entitlement to service connection 
for a low back disorder, to include arthritis, in a written 
statement, dated in December 1999, the veteran asserted that 
he has back problems which began with his duties during 
service.  In a written statement, dated in September 2000, he 
contended that he received heat treatment for his back in 
service.  As noted above, the evidence confirms that he was a 
cannoneer, assigned to a field artillery battery in service, 
but the service medical records do not confirm the heat 
treatment which the veteran has indicated he underwent in 
service.  

Records of private medical treatment of the veteran include a 
hospital discharge summary, dated in June 2000, from St. 
Joseph's Hospital, in Parkersburg, West Virginia.  The 
hospital discharge summary indicates that the veteran 
underwent completion of a L4 decompressive laminectomy and 
revision of L3 decompressive laminectomy, right L3-4 
diskectomy and foraminotomy, right L3 and L4 bone screw and 
rod placement, and autograft and allograft fusion.  The 
discharge diagnosis was of right lumbar radiculopathy due to 
L3-L4 and L4-L5 canal stenosis, and lateral recess stenosis 
and right foraminal stenosis.  

Given the VCAA and the fact that the veteran clearly has 
received extensive medical treatment for his low back, the 
Board concludes that he should be accorded a VA orthopedic 
examination to determine the nature and etiology of the 
disorder(s) of his low back.  

Turning to the claims of entitlement to service connection 
for residuals of cold injury to the right foot, entitlement 
to service connection for residuals of cold injury to the 
left foot, entitlement to service connection for residuals of 
cold injury to the right hand, and entitlement to service 
connection for residuals of cold injury to the left hand, in 
a written statement, dated in December 2000, the veteran 
asserted that, during service, he went to England, France, 
Belgium, Luxembourg, and eventually, to Germany.  He referred 
to the "Battle of the Bulge", and indicated that his unit 
had been overrun by the enemy several times.  He further 
stated that he and his companions had had to lie down on the 
snow with tarpaulins covering them.  

The veteran's service medical records do not reflect 
treatment for residuals of cold injury to his feet or his 
hands.  His "Enlisted Record and Report of 
Separation/Honorable Discharge" shows that he participated 
in campaigns in Normandy, Northern France, the Ardennes, the 
Rhineland, and Central Europe, and he was overseas for 
approximately 18 months of his military service.  However, he 
has not been accorded a VA medical examination to determine 
the existence, nature and etiology of residuals of cold 
injury to his feet and hands.  Given the duty locations in 
which the veteran served and the VCAA, the Board concludes 
that additional development of the claims of entitlement to 
service connection for residuals of cold injury to the right 
foot, entitlement to service connection for residuals of cold 
injury to the left foot, entitlement to service connection 
for residuals of cold injury to the right hand, and 
entitlement to service connection for residuals of cold 
injury to the left hand is required.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bilateral 
defective hearing, low back disorder(s), 
residuals of cold injury to the right 
foot, residuals of cold injury to the 
left foot, residuals of cold injury to 
the right hand, and residuals of cold 
injury to the left hand since service.  
After obtaining any necessary releases, 
the RO should obtain the records of 
medical treatment identified and 
associate them with the claims folder.  

2.  Following completion of the above 
referenced development, the veteran 
should be accorded a VA audiometric 
evaluation, to determine the existence of 
bilateral defective hearing pursuant to 
the provisions of 38 C.F.R. § 3.385 
(2000).  If recognizable defective 
hearing is identified in either ear, the 
veteran should be accorded a VA 
otolaryngological examination to 
ascertain the etiology of such hearing 
impairment.  All clinical findings should 
be reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The otolaryngologist 
must express an opinion as to whether it 
is at least as likely as not that the 
defective hearing disorder had its onset 
with acoustic trauma in service, or is 
otherwise related to service, or whether 
any sensorineural hearing loss was 
manifest in the first post-service year.  

3.  The veteran should also be accorded a 
VA orthopedic examination to determine 
the nature and etiology of any current 
disorders of his low back.  All clinical 
findings should be reported in detail.  
The examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The 
examiner should identify all pathology of 
the veteran's low back.  As to that 
pathology identified, the examiner must 
indicate whether it is at least as likely 
as not that such pathology had its onset 
during service, or whether arthritis of 
the low back was manifest in the first 
post-service year, or whether arthritis 
of the low back is otherwise related to 
service.  

4.  The veteran should also be accorded a 
VA examination by a physician experienced 
in evaluating residuals of cold injuries 
to determine the presence or absence of 
residuals of cold injury to the veteran's 
right foot, residuals of cold injury to 
the veteran's left foot, residuals of 
cold injury to his right hand, and 
residuals of cold injury to his left 
hand.  All clinical findings should be 
reported in detail.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  The examiner should 
indicate whether the veteran currently 
has residuals of cold injury to his hands 
and feet.  If any residuals of cold 
injury to the veteran's hands and/or feet 
are identified, the examiner must 
indicate whether it is at least as likely 
as not that such residuals had their 
onset with the veteran's exposure to cold 
in service, or are otherwise related to 
service.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should then review the claims of 
entitlement to service connection for 
bilateral defective hearing, entitlement 
to service connection for a low back 
disorder, to include arthritis, 
entitlement to service connection for 
residuals of cold injury to the right 
foot, entitlement to service connection 
for residuals of cold injury to the left 
foot, entitlement to service connection 
for residuals of cold injury to the right 
hand, and entitlement to service 
connection for residuals of cold injury to 
the left hand to determine whether the 
claims may be granted.  If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



